Citation Nr: 1033947	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-26 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for left ear hearing loss 
and tinnitus.

2. Entitlement to service connection for a mood disorder.

3. Entitlement to service connection for residuals of a broken 
nose.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Florida.

In July 2010, the Veteran testified at a hearing before the 
undersigned, via videoconference.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although cognizant of the delay that will result, the Board finds 
that a remand is necessary for further development of the claim.  

First, the Board notes that an October 2009 VA treatment record 
indicates that the Veteran had been recently awarded Social 
Security benefits.  Records related to his application for these 
benefits are not associated with the claims file.  When VA has 
notice prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the Board must 
seek to obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker 
v. West, 11 Vet. App. 163, 169 (1998).  

Additionally, at his July 2010 hearing, the Veteran testified 
that he received treatment at the Waterloo Clinic of the Akron VA 
Medical Center for his psychiatric disorder, sinuses, and eyes.  
He indicated that he had an appointment scheduled for August 
2010.  The most recent VA treatment record in the claims file is 
dated in October 2009.  Thus, all VA treatment records from the 
Akron VA facility dated from October 2009 onward must be 
obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file).

Finally, the Board notes that the Veteran was afforded VA 
examinations with regard to his psychiatric and audiological 
claims.  However, the Board determines that these examination 
reports are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Specifically, neither examiner provided a sufficient 
rationale for the opinion.  The February 2006 audiological 
examiner indicated that the Veteran's left ear hearing loss was 
not related to service, but relied upon a normal hearing 
examination at service separation, which is an insufficient basis 
for a negative opinion.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

The March 2006 psychiatric examiner indicated that, with 
reasonable medical certainty, he could state that there was no 
connection whatsoever between the Veteran's current psychiatric 
diagnoses and his military service.  However, he did not relate 
why he found there was no connection.  An opinion that contains 
only data and conclusions has no probative value.  See Nieves-
Rodriguez, 22 Vet. App. 295, 302 (2008).  Accordingly, the Board 
determines that a remand is necessary so that the Veteran may be 
afforded additional VA examinations with respect to these claims 
and adequate opinions obtained. 

As for the Veteran's claim for service connection for residuals 
of a broken nose, the Board observes that the Veteran was not 
afforded a VA examination with regard to this claim.  VA has a 
duty to provide a VA examination when the record lacks evidence 
to decide the Veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or disease, 
and (3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  38 
C.F.R. § 3.159; See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Veteran's service treatment records show surgery for 
a deviated septum in August 1971.  Post-service treatment 
evidence reflects complaints related to sinuses, headaches, 
facial swelling, and recurrent vision loss.  Various tests have 
been performed, and diagnoses of migraine headaches and pain 
syndrome have been assigned.  However, a VA treatment record 
dated in June 2009 notes a chronic issue of sinus problems since 
nose/sinus surgery in service.  Although this statement may be 
merely a reiteration of the Veteran's self-reported medical 
history, it may also reflect an opinion of VA medical staff.  
Therefore, the Board finds that a VA examination to assess the 
existence and etiology of the Veteran's claimed residuals of a 
broken nose should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.	Request medical and administrative records 
from the Social Security Administration 
that are related to the Veteran's 2007 
application for disability benefits and 
the subsequent award of those benefits.  

2.	Obtain VA treatment records from the Akron 
VA Medical Center dated from October 2009 
onward.

3.	All requests and responses relevant to the 
above actions, positive and negative, 
should be associated with the claims file. 

4.	Schedule the Veteran for a VA examination 
in order to ascertain the etiology of his 
left ear hearing loss and tinnitus.  The 
claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon a 
review of the record and examination of 
the Veteran, the examiner should respond 
to the following:
Is it more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that any 
hearing disorder/tinnitus exhibited 
by the Veteran currently, i.e., at 
the time he filed his claim in June 
2005 to the present, is related to 
his claimed noise exposure in service 
or is otherwise directly related to 
his military service?
		
	A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  The Board advises 
the examiner that the simple fact that the 
Veteran exhibited normal hearing at 
service separation is not a sufficient 
basis for a determination that the 
Veteran's hearing loss was not incurred in 
service without further explanation. 

5.	Schedule the Veteran for a VA examination 
in order to ascertain the existence and 
etiology of his claimed residuals of a 
broken nose.  The claims file should be 
made available for review, and the 
examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the Veteran, 
the examiner should respond to the 
following:

Identify all relevant disorders 
present currently, i.e., at the time 
the Veteran filed his claim in June 
2005 to the present, and indicate if 
it is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that these 
disorders are related to the 
Veteran's deviated septum and nose 
surgery in service. 
		
	A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion. 

6.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated, 
to include all evidence received since the 
December 2009 supplemental statement of 
the case.  If any claim remains denied, 
the Veteran and his representative should 
be issued another supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


